616 S.E.2d 451 (2005)
279 Ga. 555
In the Matter of Swain Alvin LEWIS.
No. S05Y1405.
Supreme Court of Georgia.
June 30, 2005.
Page Anthony Pate, Atlanta, for Lewis.
K. Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
*452 C. Bradford Marsh, Chair, Review Panel, Atlanta, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court on Respondent Swain Alvin Lewis' Petition for Voluntary Surrender of License filed prior to the issuance of a Formal Complaint pursuant to Bar Rule 4-227(b). In his petition, Lewis admits that he pled guilty in January 2005 to violating 18 U.S.C. § 4 (misprision of a felony), that the court's acceptance of the plea constitutes a felony conviction, and that due to the conviction, he violated Rule 8.4(a)(2) of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. The maximum penalty for a violation of Rule 8.4(a)(2) is disbarment and Lewis acknowledges that pursuant to Bar Rule 4-110(f), his voluntary surrender of license is tantamount to disbarment. The State Bar recommends that this Court accept Lewis' petition.
We have reviewed the record in this matter and conclude that by his conviction of a felony, Lewis violated Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct. Accordingly, Lewis' Petition for Voluntary Surrender of License hereby is accepted. He is reminded of his duties under Bar Rule 4-219(c).
Petition for Voluntary Surrender of License accepted.
All the Justices concur.